Order entered March 24, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01612-CV

                          MARISSA FULLER, ET AL., Appellants

                                               V.

                            BANK OF AMERICA N.A., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-06186-B

                                           ORDER
       We DENY appellee’s March 10, 2014 motion to dismiss the appeal for want of
prosecution.
       The reporter’s record is past due. Accordingly, we ORDER Lanetta Williams, Official
Court Reporter for County Court at Law No. 2 of Dallas County, Texas, to file, on or before
APRIL 23, 2014, either: (1) the reporter’s record; (2) written verification that no hearings were
recorded; or (3) written verification that appellants have not requested or made payment
arrangements for the record. We notify appellants that if we receive verification of no request or
no payment, we will order the appeal submitted without a reporter’s record. See TEX. R. APP. P.
37.3(c).
       We DIRECT the Clerk of this Court to send a copy of this order by electronic
transmission to Lanetta Williams, appellants, and counsel for appellee.
                                                      /s/   ADA BROWN
                                                            JUSTICE